


Exhibit 10.14

                                January 23, 2004

Ms. Tracy Gardner

Dear Tracy:

        Pursuant to our discussions regarding your employment with J. Crew
Group, Inc. (the "Parent") and its operating subsidiary, J. Crew Operating Corp.
(collectively with the Parent, the "Company"), we thought it would be useful to
lay out the terms and conditions of our agreement in this letter agreement
("Agreement") for all parties to sign.

1.    Employment.

        (a)   The Company hereby agrees to employ you during the "Employment
Period" (as defined below) as Executive Vice President—Merchandising, Planning
and Production, and you hereby agree to serve the Company in such capacity. You
shall report to the Chief Executive Officer of the Company.

        (b)   During the Employment Period, you shall devote your full business
time and energy, attention, skills and ability to the performance of your duties
and responsibilities hereunder and shall faithfully and diligently endeavor to
promote the business and best interests of the Company. Accordingly, you may
not, directly or indirectly, without the prior written consent of the Company,
operate, participate in the management, operations or control of, or act as an
employee, officer, consultant, agent or representative of, any type of business
or service (other than as an employee of the Company), provided that it shall
not be a violation of the foregoing for you to (i) act or serve as a director,
trustee or committee member of any civic or charitable organization, and
(ii) manage your personal, financial and legal affairs, so long as such
activities (described in clauses (i) or (ii)) do not interfere with the
performance of your duties and responsibilities to the Company as provided
hereunder.

2.    Employment Period.

        (a)   Unless the Employment Period is terminated earlier pursuant to
Section 2(b) hereof, the Company shall employ you on the terms and subject to
the conditions of this Agreement for a four-year term commencing on a date to be
mutually determined (the "Commencement Date") and ending on the day immediately
preceding the fourth anniversary of the Commencement Date (the "Employment
Period"). Effective upon the expiration of the Employment Period, the Employment
Period may be renewed upon mutually agreeable terms ("Renewal Terms"), unless
the Company or you, at least four months prior to the expiration of the
Employment Period, shall give written notice to the other party of its intention
not to renew the Employment Period. Any Renewal Terms shall include a Base
Salary not less than your annual base salary in effect immediately prior to the
expiration of the Employment Period and an Annual Bonus structure with target
and maximum amounts not less than those in effect immediately prior to the
expiration of the Employment Period.

        (b)   Your employment with the Company hereunder may be terminated prior
to the expiration of the Employment Period upon the earliest to occur of the
following events: (i) your death or Disability (as defined below),
(ii) voluntary termination of employment by you without Good Reason (as defined
below) on at least two months prior notice, (iii) voluntary termination of
employment by you for Good Reason in accordance with the procedure outlined in
Section 2(e) below, (iv) termination of employment by the Company without Cause
(as defined below) or (v) termination of employment by the Company for Cause.
The date of which your employment is terminated hereunder for any reason
(including upon the expiration of the Employment Period) shall be referred to as
the "Termination Date".

        (c)   Upon termination of the Employment Period for any reason, you
shall be entitled to any earned but unpaid Base Salary (as defined below) as of
the Termination Date. If the Company terminates the Employment Period without
Cause or you terminate the Employment Period for Good Reason, you will be
entitled to the following severance benefits (the "Severance Benefits")
(i) continuation of your Base Salary as in effect immediately prior to such
termination (your "Ending Base Salary", and such

--------------------------------------------------------------------------------



continuation of your Ending Base Salary being referred to here in as the
"Continuation Severance Payment") and medical benefits ("Continuation Medical
Benefit") for a period of one (1) year (the "Severance Period") after the
Termination Date; and (ii) a lump sum amount equal to the product of (x) the
Annual Bonus, if any, that you would have earned in the fiscal year which
includes the Termination Date had your employment not been terminated and (y) a
fraction, the numerator of which is the number of days in the fiscal year that
includes the Termination Date through the Termination Date and the denominator
of which is 365, payable when bonuses are generally paid to employees of the
Company ("Pro-Rata Bonus"); provided that the Severance Benefits are subject to
and conditioned upon your execution of a valid general release and waiver in a
form reasonably satisfactory to the Company waiving all claims that you may have
against the Company, its successors, assigns, affiliates, employees, officers
and directors and your compliance with the provisions set forth in Paragraph 4
hereof. Notwithstanding anything herein to the contrary, your right to receive
the Continuation Severance Payment during the Severance Period shall terminate
effective immediately upon the date that you become employed by a new employer
or otherwise begin providing services for an entity as a consultant or otherwise
("New Employment"); provided that if the cash compensation you receive pursuant
to such New Employment, including without limitation guaranteed bonus payments
relating to the Severance Period whether or not paid during the Severance
Period, ("New Compensation") is less than your Ending Base Salary, the Company
will continue to pay you an incremental amount during the remaining Severance
Period such that the New Compensation payments you receive together with such
incremental amount will equal your Ending Base Salary on an annualized basis and
your right to receive the Continuation Medical Benefit shall cease immediately
upon your being eligible for coverage under another group health plan. For
purposes of clarification only, any New Employment obtained by you during the
Severance Period shall not affect your right to receive the Pro-Rata Bonus
subject to compliance with the conditions outlined above for provision of the
Severance Benefits. You shall immediately notify the Company upon obtaining New
Employment and provide all information regarding compensation and benefits
reasonably requested by the Company. The Company shall have no additional
obligations under this Agreement.

        (d)   For purposes of this Agreement, the term "Cause" shall mean
(i) the indictment for a felony, (ii) willful misconduct or gross negligence in
connection with the performance of your duties as an employee of the Company,
(iii) a material breach of this Agreement, including without limitation, your
failure to perform your duties and responsibilities hereunder, (iv) a fraudulent
act or omission by you adverse to the reputation of the Company or any
affiliate, and (v) the disclosure by you of any Confidential Information (as
defined below) to persons not authorized to know same. If subsequent to the
termination of your employment, it is discovered that your employment could have
been terminated for Cause and there is a reasonable basis for such
determination, your employment shall, at the election of the Company, in its
sole discretion, be deemed to have been terminated for Cause, in which event the
Company shall be entitled to immediately cease providing any Severance Benefits
to you or on your behalf and recover any payments previously made to you or on
your behalf in the form of Severance Benefits. In addition, for purposes of this
Agreement, the term "Disability" shall mean your incapacity due to physical or
mental illness or injury, which results in your being unable to perform your
duties hereunder for a period of ninety (90) consecutive working days, and
within thirty (30) days after the Company notifies you that your employment is
being terminated for Disability, you shall not have returned to the performance
of your duties on a full-time basis.

        (e)   For purposes of this Agreement, the term "Good Reason" shall mean
either (i) any action by the Company that results in a material and continuing
diminution in your duties or responsibilities or (ii) a relocation of your
principal place of employment to more than fifty (50) miles from your principal
place of employment, in each case without your written consent. Termination of
your employment for "Good Reason" shall not be effective until you deliver to
the Board of Directors of the Company ("Board") a written notice specifically
identifying the conduct of the Company which you believe

2

--------------------------------------------------------------------------------



constitutes "Good Reason" in accordance with this Section 2(e) and you provide
the Board at least thirty (30) days to remedy such conduct.

3.    Compensation and Benefits.

        (a)   Base Salary. During the Employment Period, your annual base salary
shall not be less than $450,000 ("Base Salary"); provided that your annual base
salary may be reduced to less than the Base Salary if the annual base salaries
in effect for all or the majority of other senior executives of the Company are
similarly reduced. The Base Salary shall be paid pursuant to regular Company
payroll practices for the senior executives of the Company. The Base Salary will
be reviewed annually by the Company.

        (b)   Annual Bonus. In addition to the Base Salary, in each fiscal year
during the Employment Period, you will have the opportunity to earn an annual
bonus ("Annual Bonus") at the following percentages of your Base Salary if both
the Company achieves certain performance objectives (which will be determined by
the Company for each such fiscal year in accordance with the Company's bonus
plan) and you achieve your performance goals established by the Company: target
bonus of 50% up to a maximum bonus of 100% of Base Salary. Notwithstanding the
foregoing, for the fiscal year beginning February 1, 2004, your Annual Bonus
will be at least $112,500 (the "FY '04 Guaranteed Bonus") regardless of whether
the performance objectives for such fiscal year are achieved. Any Annual Bonus
payable above the FY '04 Guaranteed Bonus will be pro-rated based on the
Commencement Date. Any Annual Bonus (including the FY '04 Guaranteed Bonus) will
be paid only if you are actively employed with the Company and not in breach of
this Agreement on the date of actual payment, except for any Pro-Rata Bonus
payable pursuant to Section 2(c) hereof.

        (c)   Signing Bonus. As soon as practicable after the Commencement Date,
the Company will pay you $150,000 (the "Signing Bonus") as consideration for
entering into this Agreement, provided that you will be required to immediately
pay back a pro-rata portion of the Signing Bonus based on your last date of
employment in the event you voluntarily terminate your employment hereunder
other than for Good Reason within one (1) year after the Commencement Date. To
the extent that you fail to pay back any portion of the Signing Bonus as
provided herein, the Company shall have the right to offset any other payments
provided hereunder or otherwise owed to you in respect of such amount.

        (d)   Initial Stock Options. As soon as reasonably practicable after the
Commencement Date and subject to approval of the Board of Directors of Parent
(the "Board") or a committee thereof, the Company will cause Parent to grant you
an option (the "Initial Option") to purchase 50,000 shares of common stock of
Parent (the "Common Stock") at an exercise price equal to $6.82 per share.
Twenty-five (25%) percent of the shares underlying the Initial Option shall vest
and become exercisable each year on the anniversary of the grant date beginning
with the first anniversary thereof, provided that you continue to be actively
employed by the Company on such anniversary. The Initial Option shall be subject
to and governed by the terms and conditions of the Company's 2003 Equity
Incentive Plan (the "Equity Plan", a copy of which has been provided to you) and
shall be evidenced by a separate stock option grant agreement.

        (e)   Premium Stock Options. As soon as reasonably practicable after the
Commencement Date and subject to approval of the Board or a committee thereof,
the Company will also cause Parent to grant you (i) an option to purchase 20,000
shares of Common Stock at an exercise price equal to $15.00 per share and
(ii) an option to purchase 20,000 shares of Common Stock at an exercise price
equal to $25.00 per share (collectively, the "Premium Options Grant I").
Twenty-five (25%) percent of the shares underlying the Premium Options I shall
vest and become exercisable each year on the anniversary of the grant date
beginning on the second anniversary thereof, provided that you continue to be
actively employed by the Company on such anniversary. In addition, subject to
approval of the Board or a committee thereof and provided that you are still
employed by the Company on such date, on the first anniversary of the
Commencement Date the Company will cause Parent to grant you (x) an additional
option to purchase 20,000 shares of Common Stock at an exercise price equal to
$15.00 per share and (y) an additional option to purchase 20,000 shares of
Common Stock at an exercise price equal to $25.00 per share (collectively, the
"Premium Options Grant II"). Twenty-five (25%) percent of the shares underlying
the Premium Options II shall vest and become exercisable each year on the
anniversary of the grant date beginning on the second anniversary thereof,
provided that you continue to be actively employed by the Company on such
anniversary. The Premium Options Grant I and the Premium Options Grant II shall
be subject to and governed by the terms and conditions of the Equity Plan and
shall be evidenced by separate stock option grant agreements.

3

--------------------------------------------------------------------------------



        (f)    Restricted Stock. As soon as reasonably practicable after the
Commencement Date and subject to approval of the Board or a committee thereof,
the Company will also cause Parent to grant you 50,000 restricted shares of
Common Stock (the "Restricted Stock Grant"). Twenty-five (25%) percent of the
shares underlying the Restricted Stock Grant shall vest on each anniversary of
the grant date beginning on the second anniversary thereof, provided that you
continue to be actively employed by the Company on such anniversary. The
Restricted Stock Grant shall be subject to and governed by the terms and
conditions of the Equity Plan and shall be evidenced by a separate restricted
stock grant agreement.

        (g)   Employee Benefits. During the Employment Period, you will be
entitled to participate in the Company's benefit package made generally
available to associates of the Company. Currently, the Company's benefit package
includes paid time off days, holidays, life insurance, medical insurance, a
matching 401(k) tax deferred savings plan, a health flexible spending account,
and the employee discount. The Company reserves the right to change these
benefits at any time in its sole discretion. In addition, the Company will
reimburse you for all Cobra expenses incurred by you during the necessary
waiting period needed to join the Company's medical insurance plan, subject to
applicable tax withholdings.

        (h)   Relocation. With respect to your relocation to the New York area,
the Company will provide you with relocation assistance in accordance with the
Company's executive homeowner relocation policy, provided that you will be
required to immediately pay back a pro-rata portion of all payments, benefits
and expense reimbursements that you received in connection with your relocation
based on your last date of employment in the event you voluntarily terminate
your employment hereunder other than for Good Reason within one (1) year after
the Commencement Date. To the extent that you fail to pay back any portion of
this amount as provided herein, the Company shall have the right to offset any
other any other payments provided hereunder or otherwise owed to you in respect
of such amount.

4.    Additional Agreements; Confidentiality.

        (a)   As additional consideration for the Company entering into this
Agreement, you agree that for a period of twelve months following the
Termination Date, you shall not, directly or indirectly, (i) engage (either as
owner, investor, partner, employer, employee, consultant or director) in or
otherwise perform services for any Competitive Business (as defined below) which
operates within a 100 mile radius of the location of any store of the Company or
its affiliates or in the same area as the Company directs its mail order
operations, provided that the foregoing restriction shall not prohibit you from
owning a passive investment of not more than 5% of the total outstanding
securities of any publicly-traded company, and (ii) solicit or cause another to
solicit any customers or suppliers of the Company or any of its subsidiaries to
terminate or otherwise adversely modify their relationship with the Company or
any such subsidiary. The term "Competitive Business" means the retail, mail
order and internet apparel and accessories business and any other business the
Company or its affiliates is engaged in on the Termination Date. Notwithstanding
anything herein to the contrary, the provisions of this Section 4(a) shall not
apply in any of the following circumstances: (i) the Company terminates the
Employment Period without Cause, (ii) you terminate the Employment Period for
Good Reason or (iii) or the Company or you elect not to renew the Employment
Period following its expiration pursuant to Section 2(a) above.

4

--------------------------------------------------------------------------------



        (b)   During the Employment Period and for a period of one year
following the Termination Date, you shall not, directly or indirectly, solicit,
hire, or seek to influence the employment decisions of, any employee of the
Company or any of its subsidiaries on behalf of any person or entity other than
the Company.

        (c)   You agree that during the Employment Period and thereafter you
will hold in strict confidence any proprietary or Confidential Information
related to the Company or its affiliates. For purposes of this Agreement, the
term "Confidential Information" shall mean all information of the Company and
its affiliates in whatever form which is not generally known to the public,
including without limitation, customer lists, trade practices, marketing
techniques, fit specifications, design, pricing structures and practices,
research, trade secrets, processes, systems, programs, methods, software,
merchandising, distribution, planning, inventory and financial control, store
design and staffing. Upon termination of your employment, you shall not take,
without the prior written consent of the Company, any drawing, specification or
other document or computer record (in whatever form) of the Company or its
affiliates embodying any Confidential Information and will return any such
information (in whatever form) then in your possession.

        (d)   You agree that during the Employment Period and thereafter you
shall not disclose any information that has not been otherwise publicly
disclosed by the Company in accordance with securities laws regarding the
existence or substance of this Agreement to any third party (including employees
of the Company) without the prior written consent of the Chief Executive Officer
of the Company, except as may be required by law, other than to your spouse or
your professional advisers for purposes of discussing the subject matter hereof
and, with respect to such professional advisers, you agree to inform them of
your obligations hereunder and take all reasonable steps to ensure that such
professional advisers do not disclose the existence or substance hereof.
Further, during the Employment Period and thereafter you agree not to directly
or indirectly disparage or defame the Company, its affiliates or any of their
directors, officers or employees.

        (e)   You also agree that breach of the provisions provided in this
Paragraph 4 would cause the Company to suffer irreparable harm for which money
damages would not be an adequate remedy and therefore, if you breach any of the
provisions in this Paragraph 4, the Company will be entitled to an injunction
restraining you from violating such provision without the posting of any bond.
If the Company shall institute any action or proceeding to enforce the terms of
any such provision, you hereby waive the claim or defense that the Company has
an adequate remedy at law and you agree not to assert in any such action or
proceeding the claim or defense that the Company has an adequate remedy at law.
The foregoing shall not prejudice the Company's right to require you to account
for and pay over to the Company, and you hereby agree to account for and pay
over, the compensation, profits, monies, accruals and other benefits derived or
received by you as a result of any transaction constituting a breach of any of
the provisions set forth in this Paragraph 4.

        5.    Representations.    The parties hereto hereby represent and
warrant that they have the authority to enter into this Agreement and perform
their respective obligations hereunder. You hereby represent and warrant to the
Company that (i) the execution and delivery of this Agreement and the
performance of your duties hereunder shall not constitute a breach of or
otherwise violate any other agreements, arrangements or commitments with any
other party to which you are a party or by which you are bound, and (ii) you
will not use or disclose any confidential and/or proprietary information or
trade secrets obtained by you in connection with your former employments with
respect to your duties and responsibilities hereunder.

5

--------------------------------------------------------------------------------



6.    Miscellaneous.

        (a)   Any notice or other communication required or permitted under this
Agreement shall be effective only if it is in writing and shall be deemed to be
given when delivered personally or four days after it is mailed by registered or
certified mail, postage prepaid, return receipt requested or one day after it is
sent by a reputable overnight courier service and, in each case, addressed as
follows:

        If to the Company:

J. Crew Operating Corp.
770 Broadway
Twelfth Floor
New York, NY 10003
Attention: General Counsel

        If to you:

To the address on file with the Company

or to such other address as any party may designate by notice to the other.

        (b)   This Agreement constitutes the entire agreement between you and
the Company with respect to your employment by the Company, and supersedes and
is in full substitution for any and all prior understandings or agreements with
respect to your employment.

        (c)   This Agreement shall inure to the benefit of and be an obligation
of the Company's assigns and successors; however you may not assign any of your
rights or duties hereunder to any other party.

        (d)   No provision of this Agreement may be amended or waived, unless
such amendment or waiver is specifically agreed to in writing and signed by you
and an officer of the Company duly authorized to execute such amendment. The
failure by either you or the Company at any time to require the performance by
the other of any provision hereof shall in no way affect the full right to
require such performance at any time thereafter, nor shall the waiver by you or
the Company of a breach of any provision hereof be taken or held to be a waiver
of any succeeding breach of such provision or a waiver of the provision itself
or a waiver of any other provision of this Agreement.

        (e)   You and the Company acknowledge and agree that each of you has
reviewed and negotiated the terms and provisions of this Agreement and has had
the opportunity to contribute to its revision. Accordingly, the rule of
construction to the effect that ambiguities are resolved against the drafting
party shall not be employed in the interpretation of this Agreement. Rather, the
terms of this Agreement shall be construed fairly as to both parties and not in
favor or against either party.

        (f)    Any provision of this Agreement (or portion thereof) which is
deemed invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this Paragraph, be ineffective to the extent of such
invalidity, illegality or unenforceability, without affecting in any way the
remaining provisions thereof in such jurisdiction or rendering that or any other
provisions of this Agreement invalid, illegal, or unenforceable in any other
jurisdiction. If any covenant should be deemed invalid, illegal or unenforceable
because its scope is considered excessive, such covenant shall be modified so
that the scope of the covenant is reduced only to the minimum extent necessary
to render the modified covenant valid, legal and enforceable.

        (g)   The Company may withhold from any amounts payable to you hereunder
all federal, state, city or other taxes that the Company may reasonably
determine are required to be withheld pursuant to any applicable law or
regulation (it being understood, that you shall be responsible for payment of
all taxes in respect of the payments and benefits provided herein).

6

--------------------------------------------------------------------------------



        (h)   This Agreement may be executed in several counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument.

        (i)    The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.

        (j)    This Agreement and all amendments thereof shall, in all respects,
be governed by and construed and enforced in accordance with the internal laws
(without regard to principles of conflicts of law) of the State of New York.
Each party hereto hereby agrees to and accepts the exclusive jurisdiction of any
court in New York County or the U.S. District Court for the Southern District of
New York in respect of any action or proceeding relating to the subject matter
hereof, expressly waiving any defense relating to jurisdiction or forum non
conveniens, and consents to service of process by U.S. certified or registered
mail in any action or proceeding with respect to this Agreement.

        If the terms of this Agreement meet with your approval, please sign and
return one copy to me.

    Sincerely,                

--------------------------------------------------------------------------------

Millard S. Drexler
Chief Executive Officer AGREED TO AND ACCEPTED:                

--------------------------------------------------------------------------------

Tracy Gardner          

Date:   , 2004      

--------------------------------------------------------------------------------

     

7

--------------------------------------------------------------------------------


